Citation Nr: 1823723	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for the Veteran's lumbosacral strain with multilevel degenerative disc disease with compression fracture L-1.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel





INTRODUCTION

The Veteran served in the Navy from December 1974 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

After the Veteran filed the VA Form 9 and after the Veteran's previous representative, American Legion, issued a VA Form 646, the Veteran selected a new representative. The new representative is listed on the title page. Subsequent to the development directed below, this new representative will have the opportunity to submit evidence and argument in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran has indicated that his lower back pain has worsened. In addition, in a December 2014 Buddy Statement from the Veteran's wife, a registered nurse, she also indicated that the Veteran's chronic lower back pain has worsened. 

The Veteran was last afforded a VA examination in July 2014. 

Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Therefore, a new examination is required to evaluate the current nature and severity of the Veteran's back disability.


Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. After completing directive #1, schedule the Veteran for a VA examination by the appropriate VA examiner to determine the current level of severity of his back disability. 

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms. 

The examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain. If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner must provide all information required for rating purposes. Specifically, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness. 

Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




